Spear, C. J.,
dissents on the ground that the rendition of judgment for plaintiff in error results in a. denial of the constitutional right of trial by jury. It substitutes the judgment of five men selected to pass, upon questions of law for the judgment of twenty-four men (two juries), selected especially for the determination of questions of fact, supplemented by two judges of the common pleas and of three judges of the circuit court, all of whom are also selected for the duty of determining questions of fact.